DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The current Office action is responsive to the Remarks and Amendments filed on 09-12-2022. As directed, claims 5-7, 12-14, and 19-21 have been amended, no claims have been canceled, and no claims have been added. Thus, claims 1-21 are presently pending.

Response to Amendment
Applicant has amended claims 5, 12 and 19 to address minor informalities. The previously held claim objections are hereby withdrawn.
Applicant has amended claims 6-7, 13-14 and 20-21 to address indefinite language. The previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see final paragraph of the Remarks as filed page 10 through the first paragraph of page 11) that Yoon, relied on to anticipate claims 1-21, fails to disclose “the sensing unit configured to measure a distance and a direction of at least one measuring point corresponding to the sensing unit to measure the topographic data” as required by claims 1, 7 and 15 because paragraph 17 of Yoon only discloses determining if two areas have the same vector to determine terrain type. 
Examiner submits that it is specifically because of Yoon’s description of the comparison of the normal vector between the two separate areas of terrain (see at least paragraph 17 of Yoon) that the claimed language is met by Yoon. By definition, a vector must include both a magnitude and a direction, where the magnitude of the vector can be interpreted to be the claimed distance. Further, as cited in the previous Office action, Yoon additionally discloses that “the ground shape determining unit 1413 may extract information on a reference ground (or terrain) P1 and comparison ground (or terrain) P2 from the ground information L and may determine a type of the ground located forward in the walking direction using the reference ground P1 and the comparison ground P2, as illustrated in FIG. 16. For example, the ground shape determining unit 1413 may determine whether the ground (or terrain) located forward in the walking direction of the wearer is flatland ground, stair ground, uphill ground, or downhill ground” indicating that the determination unit must be capable of measuring a distance and direction because Yoon specifically states that the comparison ground is located “forward in the walking direction” of the user, and because the reference ground and the comparison ground are two different areas (see also Fig. 16). Thus, Yoon does meet the claimed limitations, and the rejections employing the Yoon reference are maintained below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 2015/0134079).
Regarding claim 1, Yoon discloses a control device (14) (paragraph 51, lines 1-11), applied to an exoskeleton system (1) (paragraph 48, lines 1-3; Fig. 1), comprising:
a sensing unit (13) (paragraph 51, lines 8-11 describes ground data collecting unit 13; paragraph 13, lines 5-8 generally indicates at least one sensor to detect the terrain in front of the exoskeleton), configured to measure topographic data (paragraph 58, lines 1-3 and paragraph 60, lines 1-5 further define the operation of ground data collecting unit 13); 
and a processing unit (paragraph 49, lines 4-10 explain the presence of processing units embedded within the controller; paragraph 50, lines 1-9 further describe the processor associated with the controller), coupled to the sensing unit (13) (paragraph 51, lines 7-11 describe the communication between ground data collecting unit 13 and controller 14; paragraph 50, lines 1-9 further describe that the processor is associated with the controller), configured to determine a frontal terrain of the exoskeleton system in a moving direction according to a measurement of the sensing unit (13) to adjust an operation of a driving device (21A-B, 31A-B) of the exoskeleton system (1) (paragraph 13, lines 5-8 indicate that at least one sensor is configured to monitor the terrain in front of the exoskeleton and communicate with a controller to direct the operation of the exoskeleton relative to the detected terrain; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14; paragraph 75, lines 1-3, paragraph 86, lines 1-3, and paragraph 98, lines 1-3 each describe the driving units; paragraph 101, lines 1-5 further describes the control operation of the driving units);
wherein the sensing unit (13) is configured to measure a distance and a direction of at least one measuring point corresponding to the sensing unit (13) to measure the topographic data (paragraph 17, lines 1-11 indicate that the terrain map is configured to create information in an area in front of the exoskeleton and calculate the height of the terrain; paragraph 153, lines 1-12 further describe the designation of the terrain type by a ground shape determining unit; Fig. 4 relates the ground data collecting unit 13 to the ground shape determining unit 1413 within controller 14), wherein the at least one measuring point is located in front of the exoskeleton system in the moving direction (paragraph 13, lines  5-8 indicate that at least one sensor is configured to monitor the terrain in front of the exoskeleton and communicate with a controller to direct the operation of the exoskeleton relative to the detected terrain; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain).  
Regarding claim 2, Yoon discloses the control device of claim 1, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that at least one vertical position of the at least one measuring point is higher than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is an uphill terrain (paragraph 178, lines 1-11; paragraph 179, lines 1-11; paragraph 180, lines 1-4; Fig. 20); 
and the processing unit is further configured to calculate a grade and a vertical height of the uphill terrain to adjust the operation of the driving device (21A-B, 31A-B) for making a next touchdown point of the bottom of the branch in the moving direction fit the height of the uphill terrain (paragraph 17, lines 1-4; paragraph 179, lines 6-23; and paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 3, Yoon discloses the control device of claim 1, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that at least one vertical position of the at least one measuring point is lower than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system is a downhill terrain (paragraph 178, lines 1-11; paragraph 179, lines 1-11; paragraph 180, lines 1-4; Fig. 20); 
and the processing unit is further configured to calculate a grade and a vertical height of the downhill terrain to adjust the Page 14 of 22operation of the driving device (21A-B, 31A-B) for making a next touchdown point of the bottom of the branch in the moving direction fit the height of the downhill terrain (paragraph 17, lines 1-4; paragraph 179, lines 6-23; and paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 4, Yoon discloses the control device of claim 1, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit shows that at least one vertical position of the at least one measuring point is similar to a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is a flat terrain (paragraph 217, lines 1-6); 
and the processing unit is further configured to adjust the operation of the driving device (21A-B, 31A-B) for making a next touchdown point of the bottom of the branch in the moving direction fit the flat terrain (paragraph 17, lines 1-4; paragraph 188, lines 1-4; and paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 5, Yoon discloses the control device of claim 1, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that a horizontal distance between the at least one measuring point and a bottom of a branch of the exoskeleton system (1) is not greater a first value, but a vertical distance between the measuring point and the bottom is greater than a second value, the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system is a bump (paragraph 58, lines 1-10; paragraph 171, lines 1-12); 
and the processing unit is further configured to calculate a size of the bump to adjust the operation of the driving device for making the bottom of the branch in the moving direction cross, fall upon, or bypass the bump or stop moving (paragraph 183, lines 5-8; paragraph 189, lines 1-6; Fig. 18).  
Regarding claim 6, Yoon discloses the control device of claim 1, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that the at least one measuring point is roughly located to a plane, and a vertical position is higher than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is an ascending stair (paragraph 17, lines 1-7-11; paragraph 174, lines 1-11; paragraph 175, lines 12-17; Fig. 19; 
and the processing unit is further configured to calculate a step height of the ascending stair to adjust the operation of the driving device for making a next Page 15 of 22touchdown point of the bottom of the branch in the moving direction to fit the ascending stair (paragraph 183, lines 8-12; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 7, Yoon discloses the control device of claim 1, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that the at least one measuring point is roughly located to a plane, and a vertical position is lower than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is a descending stair (paragraph 176, lines 1-13); 
and the processing unit is further configured to calculate a step height of the descending stair to adjust the operation of the driving device for making a next touchdown point of the bottom of the branch in the moving direction fit the descending stair (paragraph 183, lines 8-12; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).
Regarding claim 8, Yoon discloses an exoskeleton system (1) (paragraph 48, lines 1-3; Fig. 1), comprising: 
at least one branch (20, 30, 40) (paragraph 48, lines 1-3; Fig. 1); 
a driving device (21A-B, 31A-B), connected to the at least one branch (20 and 30 respectively), configured to drive the at least one branch (20, 30, 40) according to a control signal (paragraph 75, lines 1-3, paragraph 86, lines 1-3, and paragraph 98, lines 1-3 each describe the driving units; paragraph 101, lines 1-5 further describes the control operation of the driving units); 
and a control device (14) (paragraph 51, lines 1-11), comprising: 
a sensing unit (13) (paragraph 51, lines 8-11 describes ground data collecting unit 13), configured to measure a topographic data (paragraph 13, lines 5-8 generally indicates at least one sensor to detect the terrain in front of the exoskeleton; paragraph 58, lines 1-3 and paragraph 60, lines 1-5 further define the operation of ground data collecting unit 13); 
and a processing unit (paragraph 49, lines 4-10 explain the presence of processing units embedded within the controller; paragraph 50, lines 1-9 further describe the processor associated with the controller), coupled to the sensing unit (13) and the driving device (21A-B, 31A-B), configured to determine a frontal terrain of the exoskeleton system (1) in a moving direction according to a measurement of the sensing unit (13), to generate the control signal and to adjust an operation of a driving device (21A-B, 31A-B) (paragraph 13, lines 5-8 indicate that at least one sensor is configured to monitor the terrain in front of the exoskeleton and communicate with a controller to direct the operation of the exoskeleton relative to the detected terrain; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14; paragraph 75, lines 1-3, paragraph 86, lines 1-3, and paragraph 98, lines 1-3 each describe the driving units; paragraph 101, lines 1-5 further describes the control operation of the driving units); 
wherein the sensing unit (13) is configured to measure a distance and a direction of at least one measuring point corresponding to the sensing unit (13) to measure the topographic data (paragraph 17, lines 1-11 indicate that the terrain map is configured to create information in an area in front of the exoskeleton and calculate the height of the terrain; paragraph 153, lines 1-12 further describe the designation of the terrain type by a ground shape determining unit; Fig. 4 relates the ground data collecting unit 13 to the ground shape determining unit 1413 within controller 14), wherein the at least one measuring point is located in front of the exoskeleton system (1) in the moving direction (paragraph 13, lines  5-8 indicate that at least one sensor is configured to monitor the terrain in front of the exoskeleton and communicate with a controller to direct the operation of the exoskeleton relative to the detected terrain; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain).
Regarding claim 9, Yoon discloses the exoskeleton system of claim 8, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that at least one vertical position of the at least one measuring point is higher than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is an uphill terrain (paragraph 178, lines 1-11; paragraph 179, lines 1-11; paragraph 180, lines 1-4; Fig. 20); 
and the processing unit is further configured to calculate a grade and a vertical height of the uphill terrain to adjust the operation of the driving device (21A-B, 31A-B) for making a next touchdown point of the bottom of the branch in the moving direction fit the height of the uphill terrain (paragraph 17, lines 1-4; paragraph 179, lines 6-23; and paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 10, Yoon discloses the exoskeleton system of claim 8, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that at least one vertical position of the at least one measuring point is lower than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system is a downhill terrain (paragraph 178, lines 1-11; paragraph 179, lines 1-11; paragraph 180, lines 1-4; Fig. 20); 
and the processing unit is further configured to calculate a grade and a vertical height of the downhill terrain to adjust the Page 14 of 22operation of the driving device (21A-B, 31A-B) for making a next touchdown point of the bottom of the branch in the moving direction fit the height of the downhill terrain (paragraph 17, lines 1-4; paragraph 179, lines 6-23; and paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 11, Yoon discloses the exoskeleton system of claim 8, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit shows that at least one vertical position of the at least one measuring point is similar to a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is a flat terrain (paragraph 217, lines 1-6); 
and the processing unit is further configured to adjust the operation of the driving device (21A-B, 31A-B) for making a next touchdown point of the bottom of the branch in the moving direction fit the flat terrain (paragraph 17, lines 1-4; paragraph 188, lines 1-4; and paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 12, Yoon discloses the exoskeleton system of claim 8, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that a horizontal distance between the at least one measuring point and a bottom of a branch of the exoskeleton system (1) is not greater a first value, but a vertical distance between the measuring point and the bottom is greater than a second value, the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system is a bump (paragraph 58, lines 1-10; paragraph 171, lines 1-12); 
and the processing unit is further configured to calculate a size of the bump to adjust the operation of the driving device for making the bottom of the branch in the moving direction cross, fall upon, or bypass the bump or stop moving (paragraph 183, lines 5-8; paragraph 189, lines 1-6; Fig. 18).  
Regarding claim 13, Yoon discloses the exoskeleton system of claim 8, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that the at least one measuring point is roughly located to a plane, and a vertical position is higher than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is an ascending stair (paragraph 17, lines 1-7-11; paragraph 174, lines 1-11; paragraph 175, lines 12-17; Fig. 19; 
and the processing unit is further configured to calculate a step height of the ascending stair to adjust the operation of the driving device for making a next Page 15 of 22touchdown point of the bottom of the branch in the moving direction to fit the ascending stair (paragraph 183, lines 8-12; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 14, Yoon discloses the exoskeleton system of claim 8, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that the at least one measuring point is roughly located to a plane, and a vertical position is lower than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is a descending stair (paragraph 176, lines 1-13); 
and the processing unit is further configured to calculate a step height of the descending stair to adjust the operation of the driving device for making a next touchdown point of the bottom of the branch in the moving direction fit the descending stair (paragraph 183, lines 8-12; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).
Regarding claim 15, Yoon discloses a control method (paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain), applied to an exoskeleton system (1) (paragraph 48, lines 1-3; Fig. 1), comprising: 
measuring a topographic data (paragraph 13, lines 5-8 generally indicates at least one sensor to detect the terrain in front of the exoskeleton); 
and Page 18 of 22determining a frontal terrain of the exoskeleton system in a moving direction according to the topographic data, to adjust an operation of a driving device (21A-B, 31A-B) of the exoskeleton system (1) (paragraph 13, lines  5-8 indicate that at least one sensor is configured to monitor the terrain in front of the exoskeleton and communicate with a controller to direct the operation of the exoskeleton relative to the detected terrain; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain); 
wherein the step for measuring the topographic data comprises a distance and a direction of at least one measuring point corresponding to the exoskeleton system (1) (paragraph 17, lines 1-11 indicate that the terrain map is configured to create information in an area in front of the exoskeleton and calculate the height of the terrain; paragraph 153, lines 1-12 further describe the designation of the terrain type by a ground shape determining unit; Fig. 4 relates the ground data collecting unit 13 to the ground shape determining unit 1413 within controller 14), wherein the at least one measuring point is located in front of the exoskeleton system (1) in the moving direction (paragraph 13, lines  5-8 indicate that at least one sensor is configured to monitor the terrain in front of the exoskeleton and communicate with a controller to direct the operation of the exoskeleton relative to the detected terrain; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain).
Regarding claim 16, Yoon discloses the control method of claim 15, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that at least one vertical position of the at least one measuring point is higher than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is an uphill terrain (paragraph 178, lines 1-11; paragraph 179, lines 1-11; paragraph 180, lines 1-4; Fig. 20); 
and the processing unit is further configured to calculate a grade and a vertical height of the uphill terrain to adjust the operation of the driving device (21A-B, 31A-B) for making a next touchdown point of the bottom of the branch in the moving direction fit the height of the uphill terrain (paragraph 17, lines 1-4; paragraph 179, lines 6-23; and paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 17, Yoon discloses the control method of claim 15, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that at least one vertical position of the at least one measuring point is lower than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system is a downhill terrain (paragraph 178, lines 1-11; paragraph 179, lines 1-11; paragraph 180, lines 1-4; Fig. 20); 
and the processing unit is further configured to calculate a grade and a vertical height of the downhill terrain to adjust the Page 14 of 22operation of the driving device (21A-B, 31A-B) for making a next touchdown point of the bottom of the branch in the moving direction fit the height of the downhill terrain (paragraph 17, lines 1-4; paragraph 179, lines 6-23; and paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 18, Yoon discloses the control method of claim 15, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit shows that at least one vertical position of the at least one measuring point is similar to a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is a flat terrain (paragraph 217, lines 1-6); 
and the processing unit is further configured to adjust the operation of the driving device (21A-B, 31A-B) for making a next touchdown point of the bottom of the branch in the moving direction fit the flat terrain (paragraph 17, lines 1-4; paragraph 188, lines 1-4; and paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 19, Yoon discloses the control method of claim 15, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that a horizontal distance between the at least one measuring point and a bottom of a branch of the exoskeleton system (1) is not greater a first value, but a vertical distance between the measuring point and the bottom is greater than a second value, the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system is a bump (paragraph 58, lines 1-10; paragraph 171, lines 1-12); 
and the processing unit is further configured to calculate a size of the bump to adjust the operation of the driving device for making the bottom of the branch in the moving direction cross, fall upon, or bypass the bump or stop moving (paragraph 183, lines 5-8; paragraph 189, lines 1-6; Fig. 18).  
Regarding claim 20, Yoon discloses the control method of claim 15, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that the at least one measuring point is roughly located to a plane, and a vertical position is higher than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is an ascending stair (paragraph 17, lines 1-7-11; paragraph 174, lines 1-11; paragraph 175, lines 12-17; Fig. 19; 
and the processing unit is further configured to calculate a step height of the ascending stair to adjust the operation of the driving device for making a next Page 15 of 22touchdown point of the bottom of the branch in the moving direction to fit the ascending stair (paragraph 183, lines 8-12; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).  
Regarding claim 21, Yoon discloses the control method of claim 15, as discussed above.
Yoon further discloses wherein when the measurement of the sensing unit (13) shows that the at least one measuring point is roughly located to a plane, and a vertical position is lower than a current vertical position of a bottom of a branch of the exoskeleton system (1), the processing unit determines that the frontal terrain in the moving direction of the exoskeleton system (1) is a descending stair (paragraph 176, lines 1-13); 
and the processing unit is further configured to calculate a step height of the descending stair to adjust the operation of the driving device for making a next touchdown point of the bottom of the branch in the moving direction fit the descending stair (paragraph 183, lines 8-12; paragraph 51, lines 1-11 describes the communication between ground data collecting unit 13 and the controller 14 based on the sensed terrain, where the controller 14 includes the processing unit).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Kare (US 2014/0276262) is cited for its relevant sensing unit described at paragraph 37, where terrain sensor 55 is described as being configured to detect uphill, downhill, broken, and flat terrain at paragraph 38.
-Han (US 9,687,377) is cited for its relevant terrain adaptive exoskeleton as described at the abstract.
-Little (US 2011/0066088) is cited for its discussion of determining a touch point of the user’s foot at paragraphs 218-219.
-Herr (US 2010/0174384) is cited for its discussion of determining terrain at the abstract.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785